DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 5-16, 18-29, 31-42, 44-52 are allowed. 
Regarding independent claim 1, 14, 27, and 40, prior art Jiang et al. as modified by Martini disclose a device comprising: a memory; and a processor coupled to the memory, the processor configured to, a method, a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device to, and an apparatus and further disclose determine a first pose of a camera; receive a first image associated with the first pose of the camera; generate an initial virtual representation of a planar target based on the first image; track the planar target as the camera moves from the first pose to a second pose, wherein the second pose is different than the first pose; display the initial virtual representation of the planar target; determine, based on tracking the planar target, a second image associated with the second pose of the camera; and generate [[an]]the updated virtual representation of the planar target based on the second image, wherein the updated virtual representation of the planar target is more accurate than the initial virtual representation of the planar target. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about ”display the initial virtual representation of the planar target during at least a portion of the tracking of the planar target and until an updated virtual representation of the planar target is generated”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616